Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Sugano (JPH03102657A).
Applicant’s arguments provided in the reply filed April 25th, 2022, have been considered and are found persuasive. Applicant argues that a person of ordinary skill in the art reading Sugano would immediately understand that adding any amount of Bisphenol A polycarbonate to Sugano’s protective layer would result in worse properties with no expected benefit, to which the Examiner agrees. For emphasis, the Examiner further notes that Sugano admits to Bisphenol A having worse birefringence, which is an important property in Sugano. Based on this, a person of ordinary skill would expect the addition of Bisphenol A to render the invention of Sugano inoperable, or at least, to result in a product which is inferior with respect to a critical property. The Examiner additionally notes that Sugano does not actually acknowledge combining Bisphenol A with its created aromatic polycarbonate polymers. Furthermore, the disclosure of the claimed elastic coefficient in Sugano is with respect to its inventive polycarbonate alone. There is no established expectation that the elastic coefficient would remain the same if Bisphenol A polycarbonate were added (i.e., the effect of Bisphenol A addition on photoelastic coefficient is unpredictable, and further, it cannot be merely assumed that the photoelastic coefficient would be maintained under addition of Bisphenol A). Sugano also does not provide pertinent motivation required to further optimize the amount of Bisphenol A relative to its inventive polycarbonate.
Applicant’s amendment to claim 14 overcomes the rejection under 35 U.S.C. 112(b) by removal of the phrase “or less”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783